
	
		II
		111th CONGRESS
		2d Session
		S. 3344
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mr. Whitehouse (for
			 himself, Mr. Menendez, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish an independent, nonpartisan commission to
		  investigate the causes and impact of, and evaluate and improve the response to,
		  the explosion, fire, and loss of life on and sinking of the Mobile Drilling
		  Unit Deepwater Horizon and the resulting uncontrolled release of crude oil into
		  the Gulf of Mexico, and to ensure that a similar disaster is not
		  repeated.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be
			 referred to as the BP Deepwater
			 Horizon Disaster Inquiry Commission Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Establishment and duties of BP Deepwater Horizon
				Disaster Inquiry Commission.
					Sec. 4. Composition of Commission.
					Sec. 5. Meetings and hearings.
					Sec. 6. Powers of Commission.
					Sec. 7. Staff of Commission.
					Sec. 8. Compensation and travel expenses.
					Sec. 9. Security clearances for Commission members and
				staff.
					Sec. 10. Reporting and termination of Commission.
					Sec. 11. Authorization of appropriations.
				
			2.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)The term
			 Commission means the BP Deepwater Horizon Disaster Inquiry
			 Commission.
			(2)The term
			 Mobile Drilling Unit Deepwater Horizon means the drilling platform
			 owned by Transocean, Ltd, and leased to BP Exploration and Production,
			 Inc.
			(3)The term oil
			 disaster means the explosion, fire, and loss of life on and sinking of
			 the Mobile Drilling Unit Deepwater Horizon and the resulting pollution,
			 including the uncontrolled release of crude oil into the Gulf of Mexico.
			3.Establishment and
			 duties of BP Deepwater Horizon Disaster Inquiry Commission
			(a)EstablishmentThere is hereby established an independent,
			 nonpartisan commission within the executive branch, to be known as the BP
			 Deepwater Horizon Disaster Inquiry Commission.
			(b)Duties
				(1)Investigation of
			 causesThe Commission shall conduct an investigation of the
			 causes of the oil disaster, including an investigation of the following:
					(A)The performance of BP Exploration and
			 Production, Inc., Transocean, Ltd., and other entities affiliated with the
			 Mobile Drilling Unit Deepwater Horizon.
					(B)The compliance of such entities with
			 Federal, State, and local laws and regulations, and their conformance with
			 their own practices and industry practices.
					(C)The performance of Federal, State, and
			 local agencies responsible for oversight, inspection, and enforcement.
					(D)The compliance of
			 such agencies with Federal, State, and local laws and regulations governing
			 their actions.
					(2)Evaluation of
			 impactThe Commission shall
			 evaluate the current and future impact of the oil disaster on the environment,
			 economy, and public health.
				(3)Evaluation of
			 responseThe Commission shall
			 evaluate the adequacy of the response to the oil disaster, including an
			 evaluation of the following:
					(A)The response by BP Exploration and
			 Production, Inc., Transocean, Ltd., and other entities affiliated with the
			 Mobile Drilling Unit Deepwater Horizon.
					(B)The compliance of
			 such entities with Federal, State, and local laws and regulations, and their
			 conformance with their own practices and industry practices for responding to
			 such a disaster.
					(C)The response by
			 Federal, State, and local agencies.
					(D)The compliance of
			 such agencies with Federal, State, and local laws and regulations governing
			 their response.
					(E)The accuracy and availability to the public
			 of information about the oil disaster from—
						(i)BP Exploration and Production, Inc.,
			 Transocean, Ltd., and other entities affiliated with the Mobile Drilling Unit
			 Deepwater Horizon; and
						(ii)Federal, State,
			 and local agencies.
						(F)How the response
			 to the oil disaster is affected by conditions in the marine and atmospheric
			 environment (including sea state, tides, currents, wind speed and direction,
			 and absence of sea ice).
					(G)How the response to the oil disaster
			 affects the marine and atmospheric environment (including with respect to
			 marine life and fisheries), and the accuracy and availability to the public of
			 information about the effects of the response.
					(4)Development of
			 recommendationsThe
			 Commission shall develop recommendations—
					(A)to improve the
			 response to the oil disaster, including through modification of proposed plans
			 to mitigate and monitor the impact of the oil disaster; and
					(B)to minimize the
			 risk and mitigate the impact of future such disasters, including
			 through—
						(i)changes to Federal
			 law and regulations, including laws and regulations for public health and
			 safety, conservation, and resource management and other laws and regulations
			 for preventing and mitigating the impact of such disasters; and
						(ii)improvements in
			 industry practices.
						(5)Evaluation of
			 implications for offshore oil and gas activitiesThe Commission shall evaluate the
			 implications of the oil disaster, and any risk of other such disasters, for
			 current and future offshore oil and gas activities by the United States.
				(c)Review of
			 information by CommissionIn
			 carrying out the duties assigned by subsection (b), the Commission shall comply
			 with the following requirements:
				(1)Review of
			 informationThe Commission
			 shall review and (as applicable) qualitatively and quantitatively analyze the
			 following information, subject to its availability:
					(A)The report submitted pursuant to the Joint
			 Investigation convened in paragraph (3) of the Joint Department of the Interior
			 and Department of Homeland Security Convening Order dated April 27,
			 2010.
					(B)Other Federal,
			 State and local governmental evaluations of the oil disaster.
					(C)Data and evidence from oversight,
			 inspection, and enforcement activities, including monitoring activities.
					(D)All other
			 information determined by the Commission to be of value in carrying out its
			 duties.
					(2)Evaluation of
			 availability and accuracy of informationThe Commission shall
			 evaluate the availability and accuracy of baseline data against which the
			 impact of the oil disaster may be measured.
				4.Composition of
			 Commission
			(a)Composition of
			 CommissionNot later than 30 days after the date of the enactment
			 of this Act, the President shall appoint 15 members to the Commission,
			 including each of the following individuals:
				(1)One individual
			 from each list submitted pursuant to subsection (c).
				(2)The Governor of a
			 Gulf State, or the Governor’s designee.
				(3)The Governor of a
			 Coastal State other than a Gulf State, or the Governor’s designee.
				(4)One individual
			 from a Gulf State who has been affected by the oil disaster.
				(b)Additional
			 requirements for compositionThe membership of the Commission shall
			 include individuals with natural resources and environmental expertise, legal
			 and investigative expertise, and expertise in oil and gas activities, spill
			 response, and any other area determined by the President to be of value to the
			 Commission in carrying out its duties. To the extent practicable, the President
			 shall seek diversity in the membership of the Commission.
			(c)Recommendations
			 for appointmentThe following individuals shall submit to the
			 President a list of candidates for membership in the Commission:
				(1)The majority
			 leader of the Senate.
				(2)The minority
			 leader of the Senate.
				(3)The Speaker of the
			 House of Representatives.
				(4)The minority
			 leader of the House of Representatives.
				(d)Prohibition on
			 appointment of certain individuals
				(1)In
			 generalNot more than two members of the Commission may be either
			 of the following:
					(A)An officer or
			 employee of the Federal Government.
					(B)An individual who
			 has ever had, or has pending, a contractual relationship with the Minerals
			 Management Service.
					(2)Conflicts of
			 interestNo member of the Commission shall have ever had a
			 relationship with the Department of the Interior or the Department of Homeland
			 Security that the President determines to constitute a conflict of
			 interest.
				(e)Chairman and
			 Vice ChairmanThe President shall designate the Chair and Vice
			 Chair of the Commission from among its members.
			(f)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.
			5.Meetings and
			 hearings
			(a)Meeting
			 dates
				(1)Initial
			 meetingThe Commission shall
			 hold its initial meeting not later than 60 days after the date of the enactment
			 of this Act.
				(2)Subsequent
			 meetingsThe Commission shall hold subsequent meetings upon the
			 call of the Chair or a majority of its members.
				(b)Public meetings
			 and hearings
				(1)RequirementThe
			 Commission shall hold at least—
					(A)two public
			 meetings or hearings in an area of the Gulf Coast affected by the oil disaster;
			 and
					(B)one public meeting or hearing in an area
			 under consideration for future offshore oil and gas activities.
					(2)ConfidentialityPublic
			 meetings and hearings of the Commission shall be conducted in a manner
			 consistent with the requirements of all statutes, regulations, and Executive
			 orders with respect to confidentiality of information.
				(c)QuorumEight
			 members of the Commission shall constitute a quorum.
			6.Powers of
			 Commission
			(a)Hearings and
			 evidenceFor the purpose of
			 carrying out this Act, the Commission or (if authorized by the Commission) any
			 subcommittee or member of the Commission may—
				(1)hold hearings,
			 take testimony, receive evidence, and administer oaths; and
				(2)subject to
			 subsection (b), require the attendance and testimony of witnesses and the
			 production of books, records, correspondence, memoranda, papers, and other
			 documents.
				(b)Subpoenas
				(1)Issuance
					(A)In
			 generalA subpoena may be issued under this subsection
			 only—
						(i)by
			 agreement of the Chairman and the Vice Chairman; or
						(ii)by
			 the affirmative vote of eight members of the Commission.
						(B)SignatureSubject
			 to subparagraph (A), subpoenas issued under this subsection may be issued under
			 the signature of the Chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the Chairman or a
			 member designated by a majority of the Commission.
					(2)Enforcement
					(A)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under paragraph (1), the United States district court for the judicial
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring such person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence. Any failure to obey the order of the court may be punished by the
			 court as a contempt of that court.
					(B)Additional
			 enforcementIn the case of a failure of a witness to comply with
			 a subpoena or to testify when summoned under authority of this section, the
			 Commission may, by majority vote, certify a statement of fact constituting such
			 failure to the appropriate United States attorney, who may bring the matter
			 before a grand jury for its action, under the same statutory authority and
			 procedures as if the United States attorney had received a certification under
			 sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C.
			 192 et seq.).
					(c)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
			(d)Information from
			 Federal agencies
				(1)In
			 generalThe Commission may secure directly from any executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the Chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(e)Assistance from
			 Federal agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services necessary to the performance of the Commission’s tasks.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States shall provide
			 to the Commission such funds, facilities, staff, and other support services as
			 necessary and authorized by law.
				(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			7.Staff of
			 Commission
			(a)In
			 general
				(1)Appointment and
			 compensationThe Chairman, in consultation with the Vice
			 Chairman, and in accordance with rules agreed upon by the Commission, may
			 appoint and fix the compensation of an executive director and such other
			 personnel as may be necessary to enable the Commission to carry out its duties,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that no rate of pay fixed
			 under this paragraph may exceed the equivalent of that payable for a position
			 at level V of the Executive Schedule under section 5316 of title 5, United
			 States Code. Employees of the Department of the Interior and the Department of
			 Homeland Security shall not be appointed to the staff of the Commission.
				(2)Personnel as
			 Federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission shall be considered employees under section 2105 of title 5, United
			 States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
			 that title.
					(B)Members of
			 CommissionSubparagraph (A) does not apply to members of the
			 Commission.
					(b)DetaileesAny
			 Federal employee, including an employee of the Coast Guard, the Department of
			 the Interior, the National Oceanic and Atmospheric Administration, and the
			 Environmental Protection Agency, but not an employee of the Minerals Management
			 Service, may be detailed to the Commission without reimbursement from the
			 Commission, and such detailee shall retain the rights, status, and privileges
			 of his or her regular employment without interruption.
			(c)Consultant
			 servicesThe Commission may procure the services of an expert or
			 consultant in accordance with section 3109 of title 5, United States Code, at a
			 rate that shall not exceed the equivalent of that payable for a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code.
			8.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated, for each day during which the
			 member is engaged in the actual performance of the duties of the Commission, at
			 a rate that shall not exceed the equivalent of that payable for a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code.
			(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			9.Security
			 clearances for Commission members and staffThe appropriate Federal agencies or
			 departments shall cooperate with the Commission in expeditiously providing to
			 the Commission members and staff appropriate security clearances to the extent
			 possible pursuant to existing procedures and requirements. No person shall be
			 provided access to classified information under this Act without the
			 appropriate security clearances.
		10.Reporting and
			 termination of Commission
			(a)ReportsThe
			 Commission shall submit to the President and Congress, and make concurrently
			 available to the public—
				(1)such interim
			 reports as the Commission determines will be of immediate value in mitigation
			 of the oil disaster and prevention of other such disasters; and
				(2)not later than 9
			 months after the date of the enactment of this Act, a final report containing
			 the results of each investigation and evaluation performed pursuant to section
			 3, and the recommendations developed pursuant to subsection (b)(4) of such
			 section.
				(b)Termination
				(1)In
			 generalExcept as provided under paragraph (2), the Commission
			 shall terminate 60 days after the date on which the final report is submitted
			 under subsection (a)(2).
				(2)ExtensionThe
			 President may extend the termination date of the Commission as the President
			 determines necessary to coordinate with any related law enforcement
			 investigations.
				11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act.
			 Amounts so appropriated shall remain available until the termination of the
			 Commission.
		
